Citation Nr: 1123192	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the appellant testified at a Board videoconference hearing.  In an August 2010 decision, the Board granted service connection for a toenail fungus and denied service connection for cavernous hemangioma, a back disability, and left ear hearing loss.  The issues of entitlement to service connection for right and left knee disabilities were remanded to the RO for additional evidentiary development.  

In its August 2010 decision, the Board noted that at his January 2010 hearing, the appellant had raised claims of service connection for right ear hearing loss and bilateral tinnitus.  Because the RO had not yet considered those claims, the Board referred them for appropriate action.  The record currently before the Board contains no indication that the RO has addressed these claims.  Thus, they are again referred to the RO for appropriate action.  

As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The appellant seeks service connection for right and left knee disabilities which he contends were incurred in service.  At his January 2010 hearing, the appellant testified that during boot camp, he participated in training exercises "where they had us going around a 360 degree circle.  It was packed harsh concrete with pebbles, we could get up, go down, get up, go down constantly beating up our knees."  Transcript at page 4.  The appellant testified that although he experienced severe pain in his knees following this incident, he did not seek treatment during service as it was frowned upon.  Nonetheless, he testified that he has experienced problems with his knees since boot camp.

The record on appeal contains private clinical records dated from March 2002 to June 2009 showing treatment for bilateral knee disabilities.  Diagnoses included tears of right and left medial menisci and degenerative joint disease bilaterally.  In December 2007, the appellant underwent a left total knee arthroplasty.  

In support of his claim, the appellant has submitted a February 2010 letter from his private physician who has indicated that it is his opinion that the appellant's knee arthritis may be related to his history of participating in basic training.

Based on the record, in August 2010, the Board remanded the matter for the purposes of obtaining a VA medical examination to clarify the nature and etiology of the appellant's current right and left knee disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (a medical examination is necessary when the evidence indicates that a veteran's current disability may be associated with service, but is lacking in specificity to support a decision on the merits).

Pursuant to the Board's remand instructions, the appellant was afforded a VA medical examination in December 2010.  After examining the appellant and reviewing his claims folder, the examiner diagnosed the appellant as having severe degenerative joint disease of the knees, bilaterally, status post total left knee replacement.  The examiner indicated that he was unable to state that the appellant's knee disabilities were causally related to his period of active service without resorting to speculation.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki , 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id.  

In this case, the basis for the examiner's inability to provide an opinion without resorting to speculation is unfortunately unclear.  The examiner described the appellant's knee disabilities as "a chronic ongoing condition in which there is no evidence of aggravation while in active military service.  There is also no evidence of knee joint problems beginning while in active military service."  As set forth above, however, the appellant has testified as to an in-service knee symptomatology.  It is unclear whether the examiner considered this testimony, relied solely on the negative service medical records, or was unable to provide the opinion for some other reason.  To ensure that VA has met its duty to assist, the Board finds that another medical opinion is therefore necessary.  Stegall v. West, 11 Vet. App. 268, 271 (finding that where a VA medical examination did not comply with the directions found in a prior remand order, the matter must be remanded for additional development); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (holding that a medical opinion is inadequate where the examiner does not provide the requested opinion).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA physician who completed the December 2010 VA medical examination and seek clarification of his opinion regarding the etiology of the appellant's right and left knee disabilities.  He should again be asked to provide an opinion, with supporting rationale, as to whether it is as least as likely as not (50 percent or greater likelihood) that the appellant's right or left knee disabilities are causally related to his active service or any incident therein.  In providing this opinion, the examiner must specifically consider the appellant's reports of developing bilateral knee pain after participating in a boot camp exercise.  If the examiner continues to feel unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion.

If the VA physician who provided the December 2010 VA medical opinion is unavailable, the appellant should be afforded a VA medical examination for the purposes of determining the nature and etiology of his right and left knee disabilities.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant, considering his reported knee symptomatology history, and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is as least as likely as not that any current right or left knee disability is causally related to the appellant's active service or any incident therein.  The report of examination must include a complete rationale for all opinions rendered.  If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


